PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Airbus Operations SAS
Application No. 16/139,806
Filed: 24 Sep 2018
For: METHOD FOR MODULAR CONSTRUCTION OF THE FRONT PART OF AN AIRCRAFT FUSELAGE AND FLEET OF AIRCRAFT OBTAINED
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(e), filed July 25, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for the benefit of priority to foreign a foreign application.

The petition is DISMISSED.

This pending nonprovisional application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	The priority claim under 35 U.S.C. 119(a) through (d) or (f),365(a) or (b), or 386(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;
(3)	The petition fee as set forth in § 1.17(m); and
(4)	A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition does not comply with item (1). The application data sheet, with respect to the priority data, cannot be entered as the ADS fails to comply with 37 CFR 1.76(c)(2) which requires that an application data sheet providing corrected or updated information must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed. The ADS submitted herewith does not comply with 37 CFR 1.76(c)(2) as the information to be corrected or updated has not been properly identified with underlining for insertions, and strike-through or brackets for text removed. 

The identification of the information being changed should be made relative to the most recent filing receipt. Where the most recent filing receipt does not include a benefit claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78 or the benefit claim was not previously included in an ADS, a corrected ADS submitted to add the benefit claim must identify the addition of the benefit claim with underlining with respect to application number, country, and filing date. See, MPEP 601.05(a) (emphasis added).

Any request must be accompanied by an ADS in compliance with 37 CFR 1.76(c)(2). Please note that a renewed petition fee is not required.

Any inquiries directly pertaining to this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions